NO.    90-295
              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                       1990


STATE OF MONTANA,
     Plaintiff and Defendant,
         v.
GARY LEROY ULSTAD,
     Defendant and Appellant.



APPEAL FROM:       District Court of the Thirteenth Judicial District,
                   In and for the County of Yellowstone,
                   The Honorable William J. Speare, Judge presiding.


COUNSEL OF RECORD:
              For Appellant:
                  Arthur J. Thompson, Thompson      &   Sessions, Billings,
                  Montana
              For Respondent:
                  Marc Racicot, Attorney General, Kathy Seeley,
                  Assistant Attorney General, Lawrence G. Allen, Legal
                  Intern, Helena, Montana; Harold         L.   Hanser,
                  Yellowstone County Attorney, Charles Bradley,
                  Deputy, Billings, Montana



                               Submitted on briefs:     September 27, 1990
                                              Decided: December 18, 1990
Filed:
Justice William E. Hunt, Sr., delivered the Opinion of the Court.


     On October 30, 1989, the appellant Gary Ulstad was tried and
convicted in the Thirteenth Judicial District, Yellowstone County,
of one count of criminal possession of dangerous drugs, a felony.
He appeals from that conviction.     We affirm.
     The sole issue raised on appeal is whether the District Court
erred by refusing to permit the jury to rehear portions of the
trial testimony.
     On December 31, 1988, appellant Gary Ulstad and a companion
were detained by members of Yellowstone County law enforcement.
Ulstad consented to a search of his car and motel room.         Police
testified that while they were searching his car, Ulstad mentioned
some money in the glove compartment about which he was concerned.
When the police opened the compartment, they retrieved 1.3 grams
of cocaine from a plastic bag, an empty bindle, and two syringes.
Ulstad later admitted to having used drugs earlier in the day, but
denied any knowledge of the substance found in his car.            His
fingerprints were not on the package containing drugs.       At trial,
Ulstad attempted to raise a reasonable doubt about whether he was
"in p o s s e ~ s i o nof the cocaine by insinuating that his companion
                       ~~
had placed it in the glove compartment of his car without his
knowledge.   In support of his argument, Ulstad pointed to the
unreasonableness of a confessed drug user consenting to a search
of an area where he knew drugs would be, and the unreasonableness
of a drug possessor pointing out the specific area of the car in
which the drugs were located. Conflicting testimony was presented
by the deputies as to whether or not the glove compartment had been
locked prior to the search.
       Shortly after the jury retired to deliberate, the bailiff
delivered a message to the court from the jury.       The note read,
"First deputy mentioned locked glove box, second Deputy said it was
not.    Could you verify the question.     Defense counsel requested
that the testimony of the second deputy be read back to the jury.
The court refused.     It was unclear exactly which information the
jury wanted, and the court would not let counsel decide that by
choosing which testimony to read back.     The court stated that the
jury had heard all the evidence and would have to resolve it.      On
appeal, Ulstad maintains that the court did not exercise its
discretion by failing to determine the exact nature of the jury's
difficulty, to isolate the precise testimony which could solve it,
and to weigh the probative value of the testimony against the
danger of undue emphasis.
       This issue is controlled by 5 46-16-503(2), MCA, which states:
       After the jury has retired for deliberation, if there is
       any disagreement among the jurors as to the testimony or
       if the jurors desire to be informed on any point of law
       arising in the cause, they must require the officer to
       conduct them into court. When the jurors are brought
       into court, the information requested may be qiven in the
       discretion of the court. If such information is given,
       it must be given in the presence of the county attorney
       and the defendant and his counsel. (Emphasis added.)
       The trial court is authorized to exercise its discretion in
providing the jury with trial testimony. Unless prejudice is shown
by reason of the court's refusal to require reading of testimony,
no abuse will be found.   State v. LaFontaine, 157 Mont. 490, 487
P.2d 301 (1971). The appellant protests that the court should have
probed more deeply for a precise statement of the jury's question.
However, the court's action was correct. The question was unclear
and the court properly decided not to interpret the testimony of
the witnesses for the jury, or to allow defense counsel to choose
which testimony to have read back to the jury verbatim.      This
decision did not prejudice the appellant.   There was no abuse of
discretion.
     Affirmed.


                                                 Justice